DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-6 are pending and presented for examination.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3. 	Claims 1-5 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the terms “an execution data measuring portion, an amount-of-change measuring portion, an evaluating portion, a log storage portion, a temporary data storage portion, a reference data storage portion” or the generic placeholder are modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the terms “an execution data measuring portion, an amount-of-change measuring portion, an evaluating portion, a log storage portion, a temporary data storage portion, a reference data storage portion” or the generic placeholder are not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the terms “an execution data measuring portion, an amount-of-change measuring portion, an evaluating portion, a log storage portion, a temporary data storage portion, a reference data storage portion” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the terms “an execution data measuring portion, an amount-of-change measuring portion, an evaluating portion, a log storage portion, a temporary data storage portion, a reference data storage portion” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the terms “an execution data measuring portion, an amount-of-change measuring portion, an evaluating portion, a log storage portion, a temporary data storage portion, a reference data storage portion” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the terms “an execution data measuring portion, an amount-of-change measuring portion, an evaluating portion, a log storage portion, a temporary data storage portion, a reference data storage portion” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this particular case:
Regarding claims 1-5, the limitations “an execution data measuring portion, an amount-of-change measuring portion, an evaluating portion, a log storage portion, a 



Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. 	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A facility operation analysis device configured to analyze a result of execution obtained when operations of a plurality of actuators constituting a facility are executed based on operation plan data, comprising: 
 	an execution data measuring portion configured to obtain execution data when the operations of the plurality of actuators are executed; 
 	an amount-of-change measuring portion configured to measure an amount of change of the obtained execution data from reference data; and 
 	an evaluating portion configured to evaluate the measured amount of change and output a result of evaluation, 
 compares the measured amount of change with a threshold of the amount of change that is set for each of the plurality of actuators within a normal range in which the facility is not stopped, and outputs the result of evaluation in which the measured amount of change is ranked.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “measure an amount of change of the obtained execution data from reference data,… evaluate the measured amount of change,… compares the measured amount of change with a threshold of the amount of change that is set for each of the plurality of actuators within a normal range in which the facility is not stopped” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes and/or mathematical concept. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites an execution data measuring portion configured to obtain execution data when the operations of the plurality of actuators are executed. The execution data measuring portion obtaining execution data when the operations of the plurality of 
The claim recites “an execution data measuring portion,…an amount-of-change measuring portion,…and an evaluating portion”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer functions) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
 	Further, the claim recites “an evaluating portion configured to output a result of evaluation, wherein when the evaluating portion outputs the result of evaluation, the evaluating portion outputs the result of evaluation in which the measured amount of change is ranked”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
 	Dependent claim 2 adds the additional element of “wherein the evaluating portion is configured to output, as the result of evaluation, a log indicating the amount of change, identification data of the actuator for which the amount of change was measured, and the ranking of the amount of change”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea.
Accordingly, this additional element does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
 	Dependent claim 3 adds the additional elements of “wherein the evaluating portion includes a log storage portion configured to store the log, and the evaluating portion is configured not to store the amount of change in the log storage portion when the amount of change is less than the threshold that is smallest”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer functions) such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 	
 	Dependent claim 4 adds the additional element of “wherein the amount-of-change measuring portion includes a temporary data storage portion configured to temporarily store the execution data obtained this time”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not 
 	Dependent claim 5 adds the additional elements of “wherein, when the execution data is newly obtained, the execution data of last time that is stored in the temporary data storage portion is moved to a reference data storage portion, and then the newly-obtained execution data is stored in the temporary data storage portion”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer functions) such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	Dependent claim 6 add further details of the identified abstract idea.  The claim is not patent eligible.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chirico et al. US 2008/0010035 (hereinafter, Chirico), in view of Chu et al. US 2011/0290438 (hereinafter, Chu).

8.  	Regarding claim 1, Chirico discloses a facility operation analysis device configured to analyze a result of execution obtained when operations of a plurality of actuators constituting a facility are executed based on operation plan data ([0022]:  The actuator performance monitor 106 is capable of testing the operation of various actuators), comprising: 
 	an execution data measuring portion configured to obtain execution data when the operations of the plurality of actuators are executed ([0022]-[0023]: The actuator performance monitor 106 is capable of testing the operation of various actuators in the paper machine 102...For example, the actuator performance monitor 106 (through interaction with the controller 104) could test the operation of the steam actuators 120 in the paper machine 102); 
([0022]-[0023]: The actuator performance monitor 106 is capable of testing the operation of various actuators in the paper machine 102…For example, the actuator performance monitor 106 (through interaction with the controller 104) could test the operation of the steam actuators 120 in the paper machine 102 and compare the current test results to previous test results. The previous test results could have been generated, for instance, when the steam actuators 120 were first installed in the paper machine 102. The previous test results may establish a baseline for the tested actuators, and the actuator performance monitor 106 can determine how the tested actuators' current performance differs from their previous performance); and 
 	an evaluating portion configured to evaluate the measured amount of change and output a result of evaluation ([0024], [0038]: The actuator performance monitor 106 could then analyze the test results to determine if the actuators suffer from one or more faults…In general, the graphical user interface 200 presents information to a user regarding the operation of the actuator performance monitor 106…For example, the tabs 202 can be used to present information related to the configuration of an actuator performance test, details of the current or most recent actuator performance test, and past actuator performance tests),
wherein when the evaluating portion outputs the result of evaluation, the evaluating portion compares the measured amount of change with a threshold of the amount of change that is set for each of the plurality of actuators within a normal range,  ([0070]-[0072], [0094]: the actuator performance monitor 106 could determine the slope of a line connecting five consecutive points of a time elapsed versus pressure curve (similar to a pressurization curve but having the x-axis and y-axis switched). If the slope exceeds a threshold (such as 22 milliseconds/psi), those five points could indicate a seized actuator…[and] the actuator performance monitor 106 could detect an actuator with a broken spring if the difference between (i) the largest time difference value in the exhaust curve (1720 milliseconds in this example) and (ii) the last value in the time difference exhaust curve (640 milliseconds in this example) is greater than a first threshold…The actuator performance monitor 106 analyzes the test results and identifies any faults with the actuators).
	Chirico does not disclose:
 	each of the plurality of actuators within a normal range in which the facility is not stopped.  
 	However, Chu discloses:
 	 each of the plurality of actuators within a normal range in which the facility is not stopped ([0024]-[0027]: a plurality of actuators arranged in the cross-direction wherein the system includes a controller for adjusting outputs of the plurality of actuators in response to sheet profile measurements that are made downstream from the plurality of actuators wherein the controller is initially operated under original tuning parameters, the method including the steps of: (a) detecting cross-directional misalignment; (b) identifying cross-directional alignment by implementing a closed-loop pseudo-random binary sequence (PRBS) bump test; and (c) validating identified cross-directional alignment whereby (i) if the identified alignment is determined to be within a first range that is referred to as being good. See also [0028]-[0034)), where the identified alignment is determined to be within a first range that is referred to as being good is interpreted as equivalent to a normal range in which the facility is not stopped.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chirico to use each of the plurality of actuators within a normal range in which the facility is not stopped as taught by Chu. The motivation for doing so would have been in order to detect misalignment of a sheet making system having a plurality of actuators in real time (Chu, [ 0008]-[0009]).

9.	Regarding claim 2, Chirico in view of Chu disclose the facility operation analysis device according to claim 1 as disclosed above. 
 	Chirico further discloses wherein the evaluating portion is configured to output, as the result of evaluation, a log indicating the amount of change, identification data of the actuator for which the amount of change was measured, and the ranking of the amount of change ([0022], [0054]: actuator performance monitor 106 is capable of testing the operation of various actuators in the paper machine 102. The actuator performance monitor 106 is also capable of analyzing the test results, identifying any faults with the tested actuators and generating alarms or other notifications when faults are detected. For example, the actuator performance monitor 106 (through interaction with the controller 104) could test the operation of the steam actuators 120 in the paper machine 102 and compare the current test results to previous test results…In addition, the graphical user interface 200 includes log/history buttons 406, which can be selected by the user to view various reports or other data associated with current or previous actuator performance tests. For example, the log/history buttons 406 could be selected to generate a report associated with the current or most recent actuator performance test. The log/history buttons 406 could also allow the user to view the testing data or the testing history for a specific zone (which is associated with one or more actuators). In addition, the log/history buttons 406 could allow the user to view the testing data or the testing history for an entire beam of actuators. See also [0093]-[0094]). 

10.	Regarding claim 4, Chirico in view of Chu disclose the facility operation analysis device according to claim 1 as disclosed above. 
 	Chirico further discloses wherein the amount-of-change measuring portion includes a temporary data storage portion configured to temporarily store the execution data obtained this time, and the amount-of-change measuring portion is configured to measure the amount of change of the temporarily stored execution data from the reference data ([0022], [0072], [0076]: the actuator performance monitor 106 could detect an actuator with a broken spring if the difference between (i) the largest time difference value in the exhaust curve (1720 milliseconds in this example) and (ii) the last value in the time difference exhaust curve (640 milliseconds in this example) is greater than a first threshold, such as 200 milliseconds…Once the data for each time difference plot is generated, the maximum time difference value of each plot may be subtracted from the minimum time difference value of that plot and stored as the time difference width for that plot…In addition, the graphical user interface 200 includes log/history buttons 406, which can be selected by the user to view various reports or other data associated with current or previous actuator performance tests [0054]). 

11.	Regarding claim 6, Chirico in view of Chu disclose the facility operation analysis device according to claim 4 as disclosed above. 
 	Chirico further discloses wherein the reference data is the execution data that was obtained last time, the operation plan data, or the execution data that was obtained at a time before last or earlier ([0022]: the actuator performance monitor 106 (through interaction with the controller 104) could test the operation of the steam actuators 120 in the paper machine 102 and compare the current test results to previous test results. The previous test results could have been generated, for instance, when the steam actuators 120 were first installed in the paper machine 102. The previous test results may establish a baseline for the tested actuators, and the actuator performance monitor 106 can determine how the tested actuators' current performance differs from their previous performance).


12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chirico, in view of Chu, in further view of Grenlulnd US 5145560 (hereinafter, Grenlulnd).

13.  	Regarding claim 3, Chirico in view of Chu disclose the facility operation analysis device according to claim 2 as disclosed above. 
 	Chirico further discloses wherein the evaluating portion includes a log storage portion configured to store the log, and the evaluating portion is configured to store the amount of change in the log storage portion ([0072], [0076]: the actuator performance monitor 106 could detect an actuator with a broken spring if the difference between (i) the largest time difference value in the exhaust curve (1720 milliseconds in this example) and (ii) the last value in the time difference exhaust curve (640 milliseconds in this example) is greater than a first threshold, such as 200 milliseconds…Once the data for each time difference plot is generated, the maximum time difference value of each plot may be subtracted from the minimum time difference value of that plot and stored as the time difference width for that plot. See also [0034], [0054]).
	Chirico in view of Chu does not disclose:
 	the evaluating portion is configured not to store the amount of change when the amount of change is less than the threshold that is smallest.  
 	However, Grenlulnd discloses:
 	 the evaluating portion is configured to [ignore] the amount of change when the amount of change is less than the threshold that is smallest (column 9, lines 1-7: In the event computer controlled actuators 24 are being used, a control signal may be delivered from computer 36 along a line 94 (FIG. 4) to the actuator 24 associated with the location wherein there is a difference between the computed jet velocity and reference jet velocity. These differences may be ignored unless they exceed a predetermined magnitude).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chirico in view of Chu to use the evaluating portion is configured not to store the amount of change when the amount of change is less than the threshold that is smallest as taught by Grenlulnd. The motivation for doing so would have been in order to output a result only when certain conditions are satisfied (Grenlulnd, column 8, lines 54-64).


14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chirico, in view of Chu, in further view of McLaughlin et al. US 9990286 (hereinafter, McLaughlin).

15.  	Regarding claim 5, Chirico in view of Chu disclose the facility operation analysis device according to claim 4 as disclosed above. 
 	Chirico further discloses wherein, when the execution data is newly obtained, the execution data of last time that is stored in the temporary data storage portion, and then the newly-obtained execution data is stored in the temporary data storage portion ([0022], [0034]: The actuator performance monitor 106 is capable of testing the operation of various actuators in the paper machine 102…For example, the actuator performance monitor 106 (through interaction with the controller 104) could test the operation of the steam actuators 120 in the paper machine 102 and compare the current test results to previous test results. The previous test results may establish a baseline for the tested actuators, and the actuator performance monitor 106 can determine how the tested actuators' current performance differs from their previous performance…[and] The actuator performance monitor 106 includes any hardware, software, firmware, or combination thereof for monitoring and analyzing the performance of one or more actuators. The actuator performance monitor 106 could, for example, include one or more processors 130 and one or more memories 132 capable of storing data and instructions (such as software, recorded test results, and test result analyses) used by the processor(s) 130. See also [0054]).
	Chirico in view of Chu does not disclose:
 	data of last time that is stored in the temporary data storage portion is moved to a reference data storage portion.  
 	However, McLaughlin discloses:
 	 data of last time that is stored in the temporary data storage portion is moved to a reference data storage portion (Fig. 1, Column 6, lines 20-32: Step 303 comprises transferring the tracked changes from the primary tracking buffer 120a2 to the secondary controller 110b over the redundancy link 150. Step 304 comprises writing the tracked changes to the secondary control database in the secondary tracked memory region 120b1. See also (column 3, lines 24-30)).



Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Eyob Hagos/								
Examiner, Art Unit 2864